Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are being examined in this office action.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the pressing device is located in front of the feeding device, to curl two sides of the paper material upward
the pressing device includes a first press plate, a second press plate, a third press plate, a fourth press plate, and a bottom plate
each of the first press plate, the second press plate, the third press plate, and the fourth press plate gradually tapers downward and forms a first arcuate portion, a second arcuate portion, a third arcuate portion, and a fourth arcuate portion 
the first arcuate portion, the second arcuate portion, the third arcuate portion, and the fourth arcuate portion gradually changes and tapers from a semicircular shape into a circular shape
the pressing device further includes a first rolling ball mounted on a bottom of the first arcuate portion, a second rolling ball mounted on a bottom of the second arcuate portion, a third rolling ball mounted on a bottom of the third arcuate portion, and a fourth rolling ball mounted on a bottom of the fourth arcuate portion
the bottom plate is arranged under the first press plate, the second press plate, the third press plate, and the fourth press plate
the bottom plate is changed corresponding to variation of the first arcuate portion of the first press plate, the second arcuate portion of the second press plate, the third arcuate portion of the third press plate, and the fourth arcuate portion of the fourth press plate, and gradually changes and tapers from a semicircular shape into a circular shape
the bottom plate has two sides each formed with a clamping slit positioning each of the two sides of the paper material
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salomaki et al. (US Pub. No. 2021/0037999 A1) discloses a method of manufacturing a drinking straw but fails to disclose the allowable subject matter recited above. 
Hanten (US Pub. No. 2014/0206515 A2) discloses pressurized rolling balls for bonding a tube but fails to disclose the allowable subject matter recited above. 
Mulder (US Pub. No. 2018/0118390 A1) discloses a tube forming apparatus but fails to disclose the allowable subject matter recited above. 
Perkins et al. (US Patent No. 6,209,286 B1) discloses rolling balls used as drive rollers but fails to disclose the allowable subject matter recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 24, 2022